DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  	a) In claim 2 line 2, please change “the marker detection part is arranged at least two locations” to –the marker detection part is arranged in at least two locations--.	Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “part”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “marker detection part” in claims 1-2, “route information acquiring part” in claims 1 and 12-19, and “learning determination part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 8, 10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei (US Pat. No. 5,913,376).
	In regards to claim 1, Takei teaches a learning system for vehicles for learning a neutral point of a measurement sensor equipped in a vehicle by using a magnetic marker disposed in a traveling road (Takei abstract, col. 2 lines 27-51, and col. 7 lines 23-37 teach an automatic steering control apparatus as a learning system for learning a center (neutral) point of a measurement marker sensor equipped in a vehicle and detecting path markers in a traveling road)), the system comprising:
	a marker detection part which detects the magnetic marker (Takei Fig. 1, abstract, and col. 5 lines 40-44 teach a magnetic sensor 1 as a marker detection part which detects a magnetic marker C along the road) and measures a lateral shift amount of the vehicle with respect to the magnetic marker (Takei col. 2 lines 32-36, col. 4 lines 21-26, col. 5 lines 44-57, and col. 7 lines 16-22 teach where the magnetic sensor measures a lateral deviation or displacement (i.e., shift) amount of the vehicle with respect to the magnetic marker);
	a route information acquiring part which acquires route information indicating a shape of the traveling road (Takei abstract, col. 2 lines 39-42, col. 3 lines 39-41, and col. 5 lines 31-40 teach a travel information providing facility LCX cable for acquiring route information indicating a curvature shape of the traveling road); and
	a learning determination part which determines whether a learning condition as a condition for performing learning of the neutral point of the measurement sensor is satisfied (Takei col. 9 lines 19-29 
	a fluctuation range of a lateral shift amount measured by the marker detection part when the vehicle is traveling a learning road as a traveling road in a constant shape is equal to or smaller than a predetermined threshold is set at least as the learning condition (Takei col. 9 lines 19-40 teach determining whether the lateral displacement (shift) between the present and past values (i.e., fluctuation range) is equal to or smaller than a predetermined threshold in which case the present displacement values are accepted as the learning condition for determining the present location of the vehicle, or else if the differences indicate great variation exceeding a threshold, then a preset range of previous values is used instead and the present values are rejected; Takei Fig. 1 teaches where the traveling road may be in a constant shape as indicated by a straight running path B).
 
	In regards to claim 3, Takei further teaches wherein the measurement sensor is a yaw rate sensor for measuring a change velocity of a rotation angle of the vehicle in a turning direction (Takei col. 4 lines 27-33, col. 5 lines 64-65, and col. 7 lines 59-62 teach a yaw rate sensor for measuring a successively changing yaw turning rate velocity of the motor vehicle), and the learning road is a straight road or a curved road with a constant curvature (Takei col. 10 lines 7-41 and col. 11 lines 31-34 teach where the running path road can have straight or constant 1/Rn curved sections).

	In regards to claim 8, Takei further teaches wherein the measurement sensor is a steering angle sensor which measures a steering angle of a steering wheel of the vehicle (Takei col. 9 lines 43-58 teach an effective steering angle sensor which measures parameters for determining a steering angle of the 

	In regards to claim 10, Takei further teaches wherein the measurement sensor is a steering angle sensor which measures a steering angle of a steering wheel of the vehicle (Takei col. 9 lines 43-58 teach an effective steering angle sensor which measures parameters for determining a steering angle of the steering wheel of the vehicle), and the learning road is a straight road (Takei Fig. 1 Item B, Takei col. 10 lines 38-41, and col. 11 lines 31-34 teach where the running path road can have a straight road section).

	In regards to claim 12, Takei further teaches wherein the route information acquiring part acquires the route information from the magnetic marker (Takei col. 3 line 62 through col. 4 line 9 and col. 4 lines 13-20 teach acquiring the running path route information from the magnetic markers spaced at intervals along the running path).

	In regards to claim 14, Takei further teaches wherein the route information acquiring part acquires the route information from the magnetic marker (Takei col. 3 line 62 through col. 4 line 9 and col. 4 lines 13-20 teach acquiring the running path route information from the magnetic markers spaced at intervals along the running path).

	In regards to claim 16, Takei further teaches wherein the route information acquiring part acquires the route information from the magnetic marker (Takei col. 3 line 62 through col. 4 line 9 and col. 4 lines 13-20 teach acquiring the running path route information from the magnetic markers spaced at intervals along the running path).

	In regards to claim 18, Takei further teaches wherein the route information acquiring part acquires the route information from the magnetic marker (Takei col. 3 line 62 through col. 4 line 9 and col. 4 lines 13-20 teach acquiring the running path route information from the magnetic markers spaced at intervals along the running path).

	In regards to claim 20, Takei teaches a method for learning a neutral point of a measurement sensor equipped in a vehicle by using a magnetic marker disposed in a traveling road (Takei abstract, col. 2 lines 27-51, and col. 7 lines 23-37 teach an automatic steering control apparatus carrying out a method for learning a center (neutral) point of a measurement marker sensor equipped in a vehicle and detecting path markers in a traveling road), the method comprising:
	a process of detecting the magnetic marker (Takei Fig. 1, abstract, and col. 5 lines 40-44 teach using a magnetic sensor 1 to detect a magnetic marker C along the road) and measuring a lateral shift amount of the vehicle with respect to the magnetic marker (Takei col. 2 lines 32-36, col. 4 lines 21-26, col. 5 lines 44-57, and col. 7 lines 16-22 teach measuring a lateral deviation or displacement (i.e., shift) amount of the vehicle with respect to the magnetic marker);
	a process of acquiring route information indicating a shape of the traveling road (Takei abstract, col. 2 lines 39-42, col. 3 lines 39-41, and col. 5 lines 31-40 teach acquiring route information indicating a curvature shape of the traveling road); and 
	a process of determining whether a learning condition as a condition for performing learning of the neutral point of the measurement sensor is satisfied (Takei col. 9 lines 19-29 teaches determining whether a learning condition of learning a neutral point of the measurement sensor is satisfied based on whether the present value of the lateral displacement of the center (neutral point) differs from previous values by a predetermined threshold or not), wherein
.

Allowable Subject Matter
7.	Claims 2, 7, 9, 11, 13, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 2, Takei at least teaches wherein the marker detection part is arranged at least two locations separated in a longitudinal direction of the vehicle (Takei Fig. 1 teaches where the marker detection magnetic sensor 1 is arranged in at least two locations in the front and back of the vehicle, which is separated in a longitudinal direction of the vehicle).	However, claim 2 contains allowable subject matter because the closest prior art Takei (US Pat. No. 5,913,376) fails to anticipate or render obvious the learning system for vehicles wherein it is set as one of the learning condition that a difference between lateral shift amounts measured with a same magnetic marker by the two marker detection parts placed at different positions in the longitudinal 
	Dependent claims 7, 9, 11, 13, 15, 17, and 19 depend from claim 2 and contain allowable subject matter for at least the same reasons as given for claim 2.

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Huang at al. (US Pat. Pub. 2015/0294430) discloses Dynamic Dispatching and Schedule Management Methods for an Intelligent Transit System with Electronic Guided Buses.
2.	Huang et. al. (US Pat. Pub. 2015/0294566) discloses Trip Planning and Management Methods for an Intelligent Transit System with Electronic Guided Buses.
3.	Nishikawa (US Pat. No. 5,913,375) discloses Vehicle Steering Force Correction System.
	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/21/2021